Citation Nr: 0003655	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder and right hip.

2.  Entitlement to service connection for fatigue with sleep 
disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle aches and 
pains, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for reduced ability to 
concentrate, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for weight gain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1980, and from November 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for the disabilities listed above.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The veteran's current bursitis of the right shoulder and 
right hip was incurred in service.

2.  The veteran has not submitted competent evidence that he 
currently suffers from a fatigue disorder which is related to 
service or is due to an undiagnosed illness.

3. The veteran has not submitted competent evidence that he 
currently suffers from a muscle ache disorder which is 
related to service or is due to an undiagnosed illness.

4. The veteran has not submitted competent evidence that he 
currently suffers from a memory loss disorder which is 
related to service or is due to an undiagnosed illness.

5. The veteran has not submitted competent evidence that he 
currently suffers from a decreased concentration disorder 
which is related to service or is due to an undiagnosed 
illness.

6. The veteran has not submitted competent evidence that he 
currently suffers from a weight gain disorder which is 
related to service or is due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
bursitis of the right shoulder and right hip was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 3.102, 
3.303 (1999).

2.  The veteran's claim for service connection for service 
connection for fatigue with sleep disturbance, to include as 
due to an undiagnosed illness, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for muscle 
aches and pains, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for memory 
loss, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for reduced 
ability to concentrate, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The veteran's claim for service connection for weight 
gain, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bursitis of the right shoulder and right hip

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for bursitis of the right 
shoulder and right hip is plausible or capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Evidence relevant to the veteran's claim for service 
connection for bursitis of the right shoulder and right hip 
includes his service medical records from his second period 
of service from November 1981 to June 1997.  The veteran's 
service entrance examination for this period of duty, dated 
in September 1981, did not note any abnormalities of either 
the veteran's right shoulder or his right hip.  

However, a review of the service treatment records reveals 
several instances of complaints of right shoulder and right 
hip pain, and treatment for same.  The first evidence 
relating to the veteran's shoulder is found in the report of 
a periodic medical examination conducted in June 1984.  At 
that time, the examiner noted that the veteran's upper 
extremities were "abnormal," with slight atrophy of the 
right shoulder with tenderness in the bicipital groove and 
crepitation on motion.  The veteran reported that he had 
dislocated his shoulder in high school, but had had no 
further problems until three months earlier, at which time it 
became painful.  X-rays conducted in June 1984 showed no bone 
abnormalities, and no periarticular soft tissue 
calcifications. The examiner diagnosed right shoulder 
bursitis.

In November 1987, the veteran was seen for treatment of a 
one-week history of decreased mobility and pain in the right 
shoulder, which reportedly began when the veteran was playing 
racquetball.  The examiner diagnosed a probable 
acromioclavicular strain.

In January 1988, the veteran presented with complaints of 
pain in the shoulder following a slip on ice a few days 
earlier.  The examiner diagnosed chronic shoulder pain, 
probable acromioclavicular strain.  An x-ray taken at that 
time again showed normal findings.

The veteran was again seen in September 1994, at which time 
he reported chronic right shoulder pain with limited range of 
motion.  The examiner noted that there had been an 
unspecified "injury several years ago."  Following an 
examination, the examiner diagnosed right shoulder pain, 
probable rotator cuff tendonitis impingement syndrome.

One month later, in October 1994, the veteran was referred to 
an orthopedist for an old rotator cuff tear.  At that time, 
the veteran stated that he had had two rotational injuries to 
his right shoulder, in 1991 and in 1993.  At the time of 
examination, the veteran was again treated for right shoulder 
pain, which was said to be an ongoing shoulder problem from 
Desert Storm, at which time a rotator cuff tear had been 
diagnosed.  The examiner noted that the veteran had received 
minimal definitive care while in the Middle East.  At the 
time of examination, the veteran reported that he had re-
injured his shoulder in September 1993, while lifting 
something.  The examiner diagnosed a probable rotator cuff 
tear, old injury.

In January 1995, the veteran was seen for complaints of right 
shoulder pain "since 1990 while involved in Desert Storm - 
was unloading a plane.  Re-injured last year unloading 
boxes."  The examiner did not render a formal diagnosis, but 
noted that instability of the right shoulder was suspected.

In March 1995, the veteran was seen for complaints of right 
shoulder pain since 1990.  He again reported a history of 
sustained an injury unloading a plane during Desert Storm, 
with a re-injury one year earlier while unloading boxes.  The 
examiner diagnosed right shoulder impingement syndrome.

In November 1995, the veteran complained of right shoulder 
pain and weakness, as well as instability when throwing or 
pulling.  The onset date was said to be 4 years earlier, at 
which time the veteran suffers an hyper-abduction/extension 
injury when a heavy box fell on him.  The examiner diagnosed 
anterior shoulder laxity.

In May 1996, the veteran presented with complaints of pain in 
his right shoulder and right hip.  Following an examination, 
the examiner diagnosed a rotator cuff strain/weakness on the 
right, bursitis.  A separate examination noted made that same 
day indicated a diagnosis of bursitis, right hip, and 
recommended hip x-rays.  The report of a right shoulder x-ray 
examination conducted in February 1996, but printed in May 
1996, showed no abnormalities.  A subsequent telephone 
conversation memorandum dated later that month noted that the 
veteran had been informed that x-ray results had shown 
minimal degenerative joint disease changes of the hips, 
bilaterally.

The veteran was also seen in March 1997, a few months prior 
to discharge, with similar complaints of hip and right 
shoulder pain.  He stated that he had right hip pain with 
walking, jogging, or sitting long periods of time, and that 
he was unable to cross his right leg over the left leg.  He 
also complained of pain in his right shoulder since the time 
of an injury in 1990, at which time he injured his shoulder 
while downloading a 60 pound bag from an aircraft.  X-rays of 
both the hip and shoulder were negative.  Following an 
examination, the examiner diagnosed right trochanteric 
bursitis and right carpal tunnel syndrome.  Although no right 
shoulder disorder was diagnosed, the examiner suggested 
physical therapy, including strengthening exercises and 
scapular stabilizers.

The only relevant post-service medical evidence is the report 
of a VA examination conducted in November 1997.  At that 
time, he again complained of pain, weakness, and stiffness in 
the right shoulder, as well as stiffness and pain in the 
right hip after prolonged sitting or driving a car.  He 
stated that there was also an occasional "clicking" noise 
in the hip while walking.  The veteran reported that he 
injured his right shoulder in 1984, while lifting things, and 
re-injured it in 1990, while unloading heavy bags during 
Desert Storm.  He reported that he began to experience right 
hip pain sometime in 1995, which was treated with heat and 
medications.  Examination of the right shoulder and right hip 
revealed no abnormality, except for complaints of pain on 
motion and tenderness.  X-rays of both joints were within 
normal limits, with no evidence of arthritis or fractures.  
The examiner diagnosed "[s]ubjective complaints of pain in 
multiple joints, including right shoulder, right hip, left 
knee, left wrist, and left ankle.  No objective evidence of 
arthritis or any traumatic pathology.  X-rays are all within 
normal limits."

A review of these records reveals that while no right 
shoulder or right hip defects were noted at the time of the 
veteran's entry into his second period of service, he was 
repeatedly treated for complaints of right shoulder pain and 
weakness and right hip pain while in service, and these 
records contain several diagnoses of bursitis of both joints.  
However, there is some question whether the veteran currently 
suffers from bursitis of the right shoulder and hip, 
particularly in light of the most recent VA examination 
results in November 1997.  Nevertheless, the Board finds that 
while the VA examiner who diagnosed only "subjective 
complaints of pain" in November 1997 appears to have based 
this diagnosis on the lack of evidence of pathology on x-ray 
examination, the Board finds that this is not necessarily 
fatal to the veteran's claim, since x-rays were also found to 
be normal at the time of inservice testing in May 1996 and 
March 1997, yet on both occasions bursitis was diagnosed.  
Furthermore, the Board finds that since the most recent 
diagnosis of bursitis was rendered in March 1997, only a few 
months prior to the post-service VA examination, this 
diagnosis is sufficiently recent as to constitute a 
"current" diagnosis.  Finally, the Board notes that while 
the examinations in March 1997 and November 1997 reached 
differing conclusions, they are of approximately equal 
weight, as each included thorough clinical and x-ray 
examinations, and made diagnoses based on the veteran's 
entire relevant medical history.

Thus, the Board finds that the evidence raises at least a 
reasonable doubt that the veteran's currently suffers from 
bursitis of the right hip and right shoulder which was 
incurred in service.  Resolving all such reasonable doubt in 
the veteran's favor, as we must, (see 38 U.S.C.A. § 5107(b) 
(West 1991)); 38 C.F.R. § 3.102 (1999)), the Board determines 
that service connection is warranted for this disorder.

II.  Persian Gulf War undiagnosed illness claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1999).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, service connection generally requires:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Heuer, supra and Grottveit, both supra; Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  In addition, a well-grounded 
claim may be established under the provisions of 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. at 498.

Pursuant to an opinion of the General Counsel for VA 
(VAOPGCPREC 4-99), the requirements for a well-grounded claim 
under 38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117 are as 
follows: (1) proof of active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) proof (lay or medical) of one or more 
signs or symptoms of undiagnosed illness; (3) proof (medical 
or non-medical) of objective indications of chronic 
disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) proof that the chronic disability 
is the result of the undiagnosed illness.  In order to 
satisfy the second and fourth elements for a well-grounded 
claim, there must be "evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination."  Id. at 
10.  For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs and symptoms, of the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well- grounded claim.  With respect to the third 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to nonmedical indicators of disability 
within the veteran's competence and indicators are capable of 
verification from objective sources.  Medical evidence would 
ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's Persian Gulf War 
undiagnosed illness claims includes his service medical 
records.  A review of these records indicates that the only 
evidence relating to complaints of any of the problems 
discussed above is the report of a Persian Gulf Registry 
Examination conducted in September 1996 at Keesler Air Force 
Base, and the follow-up tests associated therewith.  At the 
time of this examination, the veteran complained of memory 
loss, difficulty concentrating, and fatigue during his last 
three hours of duty every day.  Following an examination, the 
examiner diagnosed memory loss, difficulty concentrating, and 
depressed mood, rule out sleep disturbance.  The examiner 
recommended a follow-up sleep study and a psychiatric 
examination.

Therefore, the veteran underwent a sleep study at Keesler 
Sleep Disorders Laboratory later in September 1996.  
Following this detailed study, the examiner diagnosed mild 
sleep-disordered breathing (SDB), obstructive, without 
cardiac or oxygen difficulties.  The examiner further stated 
that this mild SDB was the cause of the veteran's fragmented 
nocturnal sleep and next-day excessive somnolence.  Following 
a next-day multiple sleep latency test (MSLT) to evaluate 
daytime somnolence, the examiner diagnosed pathological 
sleepiness, likely secondary to chronic sleep 
fragmentation/deprivation.

The veteran also underwent a psychiatric examination in 
October 1996, at which time the veteran stated that he felt 
stressed at times, and continued to feel fatigued, with 
difficulty with concentration and short-term memory at times.  
The examiner rendered an Axis I diagnosis of "no diagnosis, 
minimal deficits in concentration and short term memory."

In December 1996, the veteran completed a Comprehensive 
Clinical Evaluation Program (CCEP) Questionnaire.  The 
veteran reported having experienced many of the problems 
listed above, including difficulty concentrating, fatigue, 
memory problems, muscle pain, and a weight gain.  However, as 
this was only a questionnaire, no medical examination was 
performed.

Relevant post-service evidence includes the report of a VA 
general medical examination conducted in November 1997.  At 
that time, the veteran complained of, among other things, 
chronic fatigue and muscle aches and pain.  He stated that he 
had experienced chronic fatigue and muscle aches ever since 
returning from the Persian Gulf, including weekly episodes of 
muscle aches in the arms and hips.  He also reported having 
difficulty sleeping.  The veteran attributed his symptoms of 
chronic fatigue to the prophylactic immunizations and 
medications he received while in the Persian Gulf.  He also 
stated that he may have been exposed to biological weapons 
while in the Persian Gulf.  Following an examination, the 
examiner diagnosed chronic fatigue of unknown etiology, and 
noted that the veteran met only two of the ten criteria for a 
diagnosis of chronic fatigue syndrome.

The veteran also underwent a VA neurological disorders 
examination in November 1997.  At that time, he complained of 
chronic fatigue, body aches, and headaches, and noted that 
during these headaches he had difficulty concentrating.  
Examination revealed the veteran's recall to be unimpaired, 
and all other testing results were normal.  The examiner 
diagnosed no neurologic disease, and noted that the symptoms 
described above were compatible with myofascial headache.

In addition, both the veteran and his wife have submitted 
several statements indicating that the veteran has suffered 
from many problems since his return from the Persian Gulf, 
including chronic fatigue, memory loss, muscle pain, a 
decreased ability to concentrate, unexplained weight losses 
and gains, and sleep disturbance.

A review of this evidence reveals that the veteran complained 
of symptoms of fatigue, decreased memory and concentration, 
and difficulty sleeping in late 1996, while in military, as 
well as once or twice since discharge at the time of VA 
examinations.  However, as noted above, service connection 
under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's symptomatology has always been medically 
attributed to known diagnoses.  For example, following an 
examination in September 1966, the examiner diagnosed memory 
loss and difficulty concentrating, rule out sleep 
disturbance, and ordered a follow-up sleep study to 
investigate this possible cause.  The results of this sleep 
study, conducted later that month, indicated that the 
veteran's sleep-disordered breathing/chronic sleep 
fragmentation did indeed cause his daytime fatigue, described 
as "excessive somnolence" and "pathological sleepiness."  
Similarly, following a VA neurological examination in 
November 1997, the examiner stated that the veteran's 
symptoms of chronic fatigue and difficulty concentrating were 
"compatible with myofascial headache."  Although the 
examiner who performed the November 1997 VA general medical 
examination found that the veteran suffered from chronic 
fatigue of "unknown etiology," the Board observes that more 
extensive examinations and specialized testing in September 
1996 (the sleep study) and in November 1997 (the VA 
neurological examination) determined the cause of his fatigue 
to be either a sleep disorder or myofascial headaches.  As 
the veteran's complaints of memory loss, difficulty 
concentrating, and daytime fatigue have all been specifically 
attributed to an identifiable cause, they are not 
manifestations of an illness which "cannot be attributed to 
any known clinical diagnosis," and, thus, service connection 
under section 3.317 is precluded.  

Furthermore, while the veteran has alleged muscle aches and 
pains and weight gain, the objective the Board finds that the 
evidence fails to indicate that the veteran has received a 
definitive current diagnosis of either of the asserted 
disorders.  In this regard, the Board notes that while the 
veteran has articulated subjective complaints of muscle aches 
and pains and abnormal weight fluctuations, at the time of 
various VA and private examinations, these reports are devoid 
of any "objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a).  Indeed, the physical 
examination results have been consistently negative for any 
evidence of disorders manifested by such symptomatology, and 
the Board has found no other, non-medical indicators which 
are capable of independent verification.

Furthermore, to the extent that the veteran is claiming 
service connection for one or more disorders on a direct 
basis, the Board has found no evidence that the veteran 
currently suffers from a disability which had its onset in 
service.  Although the veteran has asserted that he currently 
suffers from multiple problems as a result of immunizations 
given to him by the military, he has offered no medical 
evidence to support this theory.  The Board does not doubt 
the sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of any current disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that he currently suffers from 
multiple disabilities which are related to prophylactic 
immunizations given to him while in the military cannot be 
accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for fatigue with sleep disturbance, muscle aches and pains, 
memory loss, reduced ability to concentrate, and weight gain, 
all to include as due to an undiagnosed illness, and the 
claims must be denied on that basis.  As the duty to assist 
is not triggered here by the submission of well-grounded 
claims, the Board finds that VA has no obligation to further 
develop the veteran's claims.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

In reaching these determinations, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for the claimed disorders.  Although the veteran 
has informed the RO that he has been treated at several 
facilities, the Board observes that the RO has requested 
records from each of the indicated facilities or physicians. 
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for these benefits.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

Service connection for bursitis of the right shoulder and 
right hip is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for fatigue with sleep disturbance, to 
include as due to an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for muscle aches and pains, to include as 
due to an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for reduced ability to concentrate, to 
include as due to an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for weight gain, to include as due to an 
undiagnosed illness, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

